Exhibit 10.2 AMENDMENT TO FIFTH MODIFICATION AGREEMENT AND COVENANT WAIVER This Amendment to Fifth Modification Agreement and Covenant Waiver (this “Agreement”) is made and effective September 23, 2008 (the “Effective Date”), by and between VINEYARD NATIONAL BANCORP, a California corporation (“Borrower”) and FIRST TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”).Unless otherwise set forth herein, all capitalized terms used herein shall have the meaning given such terms in the Loan Documents (defined below). WHEREAS, in connection with a loan from Lender to Borrower in the original principal amount of $70,000,000.00, with a current outstanding principal loan balance of $48,300,000.00 (the “Loan”), the Borrower executed and delivered to Lender that certain Amended and Restated Promissory Note (“Note”) dated March 29, 2007, that certain Loan Agreement (“Loan Agreement”), that certainPledge Agreement together with Addendum to Pledge Agreement (collectively the “Pledge”), each dated as of March 17, 2006, that certain Modification Agreement effective as of May 11, 2006 (“First Modification”), that certain Second Modification Agreement and Covenant Waiver effective as of March 29, 2007 (“Second Modification”), that certain Third Modification Agreement and Covenant Waiver effective as of March 15, 2008 (“Third Modification”), that certain Fourth Modification Agreement and Covenant Waiver effective as of June 30, 2008 (“Fourth Modification”) and that certain Fifth Modification Agreement and Covenant Waiver dated and effective as of August 29, 2008 (“Fifth Modification”) (this Agreement, the Note, the Loan Agreement, the Pledge, the First Modification, the Second Modification, the Third Modification, the Fourth Modification and the Fifth Modification and any other documents executed by Borrower in connection with the Loan are collectively herein referred to as the “Loan Documents”); WHEREAS, Borrower and Lender now desire to amend the definition of the “Additional Waiver” set forth in Exhibit A to the Fifth Modification by deleting said Exhibit A and replacing it with Exhibit A attached to this Agreement, as set forth below; NOW, THEREFORE, FOR MUTUAL CONSIDERATIONS, the receipt and sufficiency of which is hereby acknowledged, the undersigned Borrower and Lender do hereby agree as follows: 1)Amendment.Borrower and Lender hereby amend the definition of “Additional Waiver” set forth in the Fifth Modification by hereby deleting ExhibitA of the Fifth Modification in its entirety and hereby substituting in its place Exhibit A attached to this Agreement and incorporated herein by reference. 2)Full Force and Effect.Except as expressly amended hereby, the Loan Documents (including without limitation, the Fifth Modification) are in all respects confirmed, ratified and approved and are in full force and effect as of the date hereof. 3)Capitalized Terms.Any capitalized term used but not defined herein shall have the meaning ascribed to it in the Fifth Modification.All references to the “Loan Documents” in the Fifth Modification and any of the other Loan Documents shall include, without limitation, this Agreement and all other such Loan Documents, as modified by this Agreement. 4)Time of the Essence.
